Exhibit 10.17

ADVISORY AGREEMENT

ADVISORY AGREEMENT (this “Agreement”) dated as of the 1st day of July 1, 2009,
by and among WORLD MONITOR TRUST III – Series J (hereafter, the “Client”), a
separate series of World Monitor Trust III, a Delaware statutory trust (the
“Trust”), KENMAR PREFERRED INVESTMENTS CORP., a Delaware corporation (the
“Managing Owner”), and CRABEL CAPITAL MANAGEMENT, LLC a Wisconsin limited
liability company (the “Advisor”).

W I T N E S S E T H:

WHEREAS, the Trust has been organized primarily for the purpose of trading,
buying, selling, spreading or otherwise acquiring, holding or disposing of
commodities, forward contracts, future contracts and foreign currencies
(collectively referred to as “Commodities”); and

WHEREAS, the Managing Owner is the managing owner of the Trust; and

WHEREAS, the Managing Owner is authorized to utilize the services of one or more
professional commodity trading advisors in connection with the Commodities
trading activities of Series J; and

WHEREAS, the Advisor’s present business includes the management of Commodities
accounts for its clients; and

WHEREAS, the Advisor is either (a) registered as a commodity trading advisor
under the United States Commodity Exchange Act, as amended (the “CE Act”), and
is a member of the National Futures Association (the “NFA”) as a commodity
trading advisor and will maintain such registration and membership for the term
of this Agreement, or (b) is exempt from registration as a commodity trading
advisor under the CE Act and will maintain such exempt status for the term of
this Agreement; and

WHEREAS, the Trust is making a private offering pursuant to Regulation D under
the Securities Act of 1933, as amended (the “1933 Act”) of beneficial interests
(the “Offering”) in the Trust (the “Interests”) evidenced by different series of
Interests (each, a “Series”) and in connection therewith, the Trust has prepared
a Confidential Private Placement Memorandum and Disclosure Document (the
“Memorandum”) for the offering of Series J Interests; and

WHEREAS, Client and the Advisor desire to enter into this Agreement in order to
set forth the terms and conditions upon which the Advisor will render and
implement advisory services on behalf of the Client during the term of this
Agreement.

NOW, THEREFORE, the parties agree as follows:

1. Appointment of Advisor. The Client hereby appoints the Advisor, and the
Advisor hereby accepts such appointment, as its limited attorney-in-fact to
exercise discretion to invest and reinvest in Commodities during the term of
this Agreement the portion of the Client’s Net Asset Value (as defined in the
Memorandum) allocated to the Advisor which initially shall not be less than $30
million trading level (which includes notional funding) (the “Allocated Assets”)
on the terms and conditions and for the purposes set forth herein. Client
authorizes Advisor to place orders, in Advisor’s complete discretion, with one
or more brokers for the execution of transactions with respect to the Allocated
Assets in the same manner and with the same effect as if Client placed the
order. If Client, its affiliates or agents places an order that is not
authorized in advance and in writing by the Advisor, this Agreement shall be

 

1



--------------------------------------------------------------------------------

terminated effective on the last business day before the order was placed. All
fees will become due and be computed as of the termination date. Liquidation of
the account shall proceed as specified in Section 14(f). Client agrees to
establish the trading Account in which such transactions will be cleared, at
Newedge USA, LLC.

2. Allocated Assets.

(a) Change in Allocated Assets. Client agrees to notify Advisor in writing of
any intent to change the amount of Allocated Assets by noon U.S. Eastern Time
one business day before the change is to take effect. This notification will
disclose the increase or decrease of the Allocated Assets and the resulting
amount of Allocated Assets. To effect an increase in the Allocated Assets,
Client must obtain prior approval of the Advisor, which may withhold such
approval in its sole discretion. Any profit or loss generated with respect to
the Allocated Assets shall not be automatically added or deducted to or from the
Allocated Assets.

(b) Decrease in Allocated Assets. A decrease in Allocated Assets will result in
the immediate realization of any incentive fees due on the amount decreased or a
pro-rata reduction any carry-forward losses if the account is not at new highs.

(c) Minimum Allocated Assets. Client agrees that the Allocated Assets with
respect to the Allocated Assets shall be rounded to even million dollar
increments and shall not fall below the $30 million USD minimum.

3. Advisor’s Duties.

(a) Trading Approach and Trading Policies and Procedures. Advisor will manage
the Allocated Assets pursuant to the investment program described in Appendix A
(the “Trading Approach”) and will comply with the trading policies and
restriction set forth in Appendix B (the “Trading Policies and Limitations”), as
the same may be modified from time to time by not less than 30 days’ prior
written notice to the Advisor. Advisor will use its reasonable best efforts to
generate profits for Client pursuant to this Agreement, but makes no guarantee
that its trading activities will be profitable or that Client will not incur
losses. In the event that the Client shall, in its sole discretion, determine in
good faith following consultation appropriate under the circumstances with the
Advisor that any trading instruction issued by the Advisor violates the Trading
Policies and Limitations, then the Client, following reasonable notice to the
Advisor appropriate under the circumstances, may override such trading
instruction and shall be responsible therefore.

(b) Gains From Trading Approach. The Advisor will endeavor that at least 90% of
the annual gross income and gain, if any, generated by its Trading Approach for
Allocated Assets will be “qualifying income” within the meaning of
Section 7704(d) of the Code (it being understood that such income will largely
result from buying and selling Commodities and that the Trading Approach is not
intended primarily to generate interest income). The Advisor also agrees that it
will attempt to trade in such a manner as to allow non-U.S. Limited Owners (as
defined below) to qualify for the safe harbors found in Section 864(b)(2) of the
Code and as interpreted in the regulations promulgated or proposed thereunder.

(c) Modification of Trading Approach. In the event the Advisor requests to use,
or the Client requests the Advisor to use, a trading program, system, method or
strategy other than or in addition to the trading programs, systems, methods or
strategies comprising the Trading Approach in connection with trading for the
Client (including, without limitation, the deletion or addition of an agreed
upon trading program, system, method or strategy to the then agreed upon Trading
Approach), either in whole or in part, the Advisor may not do so and/or shall
not be required to do so, as appropriate, unless both the Client and the Advisor
consent thereto in writing.

 

2



--------------------------------------------------------------------------------

(d) Notification of Material Changes. The Advisor also agrees to give the Client
prior written notice of any proposed material change in its Trading Approach,
and agrees not to make any material change in such Trading Approach (as applied
to the Client) over the objection of the Client, it being understood that the
Advisor shall be free to institute non-material changes in its Trading Approach
(as applied to the Client) without prior written notification. Without limiting
the generality of the foregoing, refinements to the Advisor’s Trading Approach,
and the deletion (but not the addition) of Commodities (other than the addition
of Commodities then being traded (i) on organized domestic commodities
exchanges, (ii) on foreign commodities exchanges recognized by the CFTC as
providing customer protections comparable to those provided on domestic
exchanges, or (iii) in the interbank foreign currency market) to or from the
Advisor’s Trading Approach, and variations in the leverage principles and
policies utilized by the Advisor, shall not be deemed a material change in the
Advisor’s Trading Approach, and prior approval of the Client shall not be
required therefore.

Subject to adequate assurances of confidentiality, the Advisor agrees that it
will discuss with the Client upon request any trading methods, programs, systems
or strategies used by it for trading customer accounts which differ from the
Trading Approach used for the Client, provided that nothing contained in this
Agreement shall require the Advisor to disclose what it deems to be proprietary
or confidential information.

(e) Request for Information. The Advisor agrees to provide the Client with any
reasonable information concerning the Advisor that the Client may reasonably
request (other than the identity of its customers or proprietary or confidential
information concerning the Trading Approach), subject to receipt of adequate
assurances of confidentiality by the Client, including, but not limited to,
information regarding any change in control, key personnel, Trading Approach;
the Advisor also shall notify the Client of any such matters the Advisor, in its
reasonable judgment, believes may be material to the Client relating to the
Advisor and its Trading Approach. During the term of this Agreement, the Advisor
agrees to provide the Client with updated monthly information related to the
Advisor’s performance results within a reasonable period of time after the end
of the month to which it relates.

(f) Notice of Errors. The Advisor is responsible for promptly reviewing all oral
and written confirmations it receives to determine that the Commodities trades
were made in accordance with the Advisor’s instructions. If the Advisor
determines that a material error was made in connection with a trade or that a
trade was made other than in accordance with the Advisor’s instructions, the
Advisor shall promptly notify the Client of this fact and shall utilize its
commercially reasonable efforts to cause the error or discrepancy to be
corrected.

(g) Delivery of Disclosure Document. The Advisor shall not be required to
provide a Disclosure Document since it is exempted from doing so based on CFTC
Rule 4.7.

(h) The Memorandum. The Advisor agrees to make reasonable disclosures regarding
itself, its officers and principals, trading performance and Trading Approach,
as may be required, in the reasonable judgment of counsel to the Managing Owner,
to be made in the Memorandum. Except as required by applicable law or
regulations, no description of, or other information relating to, the Advisor
may be distributed by the Managing Owner or the Client without the prior written
consent of the Advisor; provided that distribution of performance information
relating to the Client’s account shall not require consent of the Advisor.
Notwithstanding the foregoing, the Advisor agrees that the Trust and Client
shall have the right to include in the Memorandum the information relating to
the Advisor set forth in Appendix C to the extent that such information is
included without any alteration whatsoever by the Trust or Client.

 

3



--------------------------------------------------------------------------------

4. Representations, Warranties and Acknowledgments.

(a) Of the Client

(i) Client and not Advisor is responsible for making all margin and other
payments, and paying all brokerage commissions and other fees, costs and
expenses charged by any broker relating to the Allocated Assets. Any losses from
transactions effected hereunder are the sole responsibility of Client and not
the Advisor. Advisor shall not be liable to Client for any loss, liability or
expense resulting from any error of any broker.

(ii) All transactions shall be subject to the rules and orders of the exchange
where executed, and to the CE Act, as amended, and the rules and regulations
thereunder.

(iii) Client is able, financially and otherwise, to assume the risks of
commodity trading and to bear the loss of the entire Allocated Assets, including
the Allocated Assets. Client acknowledges that, because of the leverage
available in commodity trading (and the additional leverage resulting from
trading at a Allocated Assets greater than the actual amount of Allocated
Assets), Client could sustain losses in excess of the amount of the Allocated
Assets. Client is able to bear such losses.

(iv) Advisor may manage other accounts and Advisor and its principals may trade
Commodities for their own accounts. The advice that Advisor gives to other
clients, as well as the actions which Advisor takes in respect to its own
accounts, may differ from advice given or the timing or nature of action taken
for Client.

(b) Client consents to being treated as an exempt account under Commodity
Futures Trading Commission (“CFTC”) Rule 4.7, and acknowledges that it has not
received a commodity trading advisor disclosure document from Advisor that has
been filed with or reviewed by the CFTC or the National Futures Association.

(c) In connection with the account being exempt under Rule 4.7, Client
represents and warrants that it is a Qualified Eligible Person (“QEP”) as
defined in CFTC Rule 4.7 because it meets one or more of the QEP criteria in
Appendix D.

(v) Client represents that the Allocated Assets shall not be deemed to
constitute the assets of a “Benefit Plan Investor” as described in Appendix E.

(vi) Client, its affiliates, agents or administrators shall not disclose to any
person any information arising out of or relating to the transactions effected
by the Advisor, regardless of whether the source of such information was the
Advisor or a third party. Notwithstanding the foregoing, the Client may disclose
such information or any portion thereof (i) pursuant to any subpoena, civil
investigative demand or similar demand or request of any court, regulatory
authority, arbitrator, or tribunal, or (ii) to any government or regulatory or
self-regulatory body having authority to regulate or oversee their business;
provided, however, that they will give the Advisor prior written notice of the
information to be disclosed to the extent that such notice is permissible and
the Client will cooperate with the Advisor to seek to obtain confidential
treatment of such information by the persons to whom it is disclosed. The
Client, its affiliates, agents or administrators acknowledge and agree that the
Advisor’s trading systems and the methodology utilized by such systems are
unique, proprietary to the Advisor, and have been developed at a significant
cost to the Advisor through extensive research and development efforts. The
Client, its affiliates, agents and administrators hereby agree that they shall
not, directly or indirectly, take any steps or make any attempt to reverse
engineer or analyze the Advisor’s trading systems or the methodology utilized by
such systems.

 

4



--------------------------------------------------------------------------------

(vii) Any report or information provided by the Advisor will be considered to be
confidential and may not be shared with anyone including affiliates without
prior written consent, other than: (a) as required by law, regulation or legal
process (b) to investor shareholders, agents or representatives (including
attorneys or accountants thereof), who are bound by a duty of confidentiality in
relation to such information.

(viii) Client has procedures in place which comply with all relevant anti-money
laundering and privacy principles applicable to it.

(ix) Client is duly organized, in good standing and validly existing under the
laws of its jurisdiction of organization.

(x) Client has the right, power and authority to execute and deliver this
Agreement and undertake the obligations contemplated hereby. The execution,
delivery and performance by the Client of this Agreement and all obligations
contemplated hereby have been duly and properly authorized by all requisite
action in accordance with Applicable Law and with the Client’s organizational
documents. This Agreement has been duly executed and delivered by the Client,
and constitutes the legal, valid and binding obligation of the Client,
enforceable against the Client in accordance with its terms.

(xi) The execution, delivery and performance of this Agreement and the
incurrence of the obligations set forth in this Agreement will not violate,
conflict with or constitute a breach of, or default under, any instrument by
which the Client is bound or any law, statute, order, rule or regulation
applicable to the Client of any court or any governmental body, administrative
agency, regulatory or self-regulatory organization having jurisdiction over the
Client that would have a material adverse effect on the Client’s ability to
perform its duties under this Agreement or conduct its business as presently
conducted.

(xii) The Client is in compliance and will continue to comply in all material
respects with all applicable law.

(xiii) The Client shall not include any information in the Memorandum relating
to the Advisor or any of its affiliates or principals except as expressly
permitted herein.

The foregoing representations and warranties shall be continuing during the term
of this Agreement and if at any time any of the foregoing representations or
warranties become untrue or inaccurate in any material respect, the Client shall
promptly notify Advisor in writing of that fact.

(d) Of the Advisor. The Advisor hereby represents and warrants to the Client and
the Managing Owner that:

(i) it has full capacity and authority to enter into this Agreement, and to
provide the services required of it hereunder;

(ii) it will not by entering into this Agreement and by acting as a commodity
trading advisor to Client, (i) be required to take any action contrary to its
incorporating or other formation documents or, to the best of its knowledge, any
applicable statute, law or regulation of any jurisdiction or (ii) breach or
cause to be breached any undertaking, agreement, contract or to the best of its
knowledge, statute, rule or regulation to which it is a party or by which it is
bound which, in the case of (i) or (ii), would materially limit or materially
adversely affect its ability to perform its duties under this Agreement;

(iii) either (i) it is duly registered as a commodity trading advisor under the
CE Act and is a member of the NFA as a commodity trading advisor and it will
maintain and renew such registration and membership during the term of this
Agreement, or (ii) it is exempt from registration as a commodity trading advisor
under the CE Act and it will maintain its exempt status during the term of this
Agreement;

 

5



--------------------------------------------------------------------------------

(iv) the amount of Allocated Assets should not, in the reasonable judgment of
the Advisor, result in the Advisor being required to manage funds in an amount
which will exceed the Advisor’s Capacity; and

(v) neither the Advisor, nor its stockholders, directors, officers, employees,
agents, principals, affiliates, nor any of its or their respective successors or
assigns: (i) shall knowingly use or distribute for any purpose whatsoever any
list containing the names and/or residence addresses of, and/or other
information about, the Limited Owners; nor (ii) shall solicit any person it or
they know is a Limited Owner for the purpose of soliciting commodity business
from such Limited Owner, unless such Limited Owner shall have first contacted
the Advisor or is already a client of the Advisor or a prospective client with
which the Advisor has commenced discussions or is introduced to or referred to
the Advisor by an unaffiliated agent other than in violation of clause (i).

(vi) all references in the Appendix C as of the date of this Agreement to
(i) the Advisor and its affiliates and the controlling persons, shareholders,
directors, officers and employees of any of the foregoing, (ii) the Advisor’s
Trading Approach and (iii) the actual past performance the Crabel Fund, Ltd.
Class H accounts directed by the Advisor or any principal thereof, including the
notes to the tables reflecting such actual past performance (hereinafter
referred to as the Advisor’s “Past Performance History”) are complete and
accurate in all material respects, and do not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances in which
they were made, not misleading. The Advisor also represents and warrants as to
the accuracy and completeness in all material respects of the underlying data
made available by the Advisor to Client and the Managing Owner for purposes of
preparing the pro forma performance tables, it being understood that no
representation or warranty is being made with respect to the calculations used
to execute the pro forma performance tables or notes thereto.

(vii) This Agreement has been duly and validly authorized, executed and
delivered on behalf of the Advisor and is a valid and binding agreement
enforceable in accordance with its terms. The performance of the Advisor’s
obligations under this Agreement and the consummation of the transactions set
forth in this Agreement and in the Memorandum as of the date of this Agreement
are not contrary to the provisions of the Advisor’s formation documents, or to
the best of its knowledge, any applicable statute, law or regulation of any
jurisdiction, and will not result in any violation, breach or default under any
term or provision of any undertaking, contract, agreement or order to which the
Advisor is a party or by which the Advisor is bound.

(viii) The Advisor has all governmental and regulatory licenses, registrations
and approvals required by law as may be necessary to perform its obligations
under this Agreement and to act as described in the Appendix C as of the date
hereof including, without limitation, registration as a commodity trading
advisor under the CE Act and membership as a commodity trading advisor with the
NFA and it will maintain and renew any required licenses, registrations,
approvals or memberships during the term of the Advisory Agreement.

(ix) On the date hereof the Advisor is, and at all times during the term of this
Agreement will be, a limited liablity company duly formed and validly existing
and in good standing under the laws of its jurisdiction of organization and in
good standing and qualified to do business in each jurisdiction in which the
nature or conduct of its business requires such qualifications and the failure
to be so qualified would materially adversely affect the Advisor’s ability to
perform its obligations hereunder or under the Advisory Agreement. The Advisor
has full capacity and authority to conduct its business and to perform its
obligations under this Agreement, and to act as described in the Appendix C.

 

6



--------------------------------------------------------------------------------

(x) Subject to adequate written assurances of confidentiality, and as requested
by the Managing Owner, the Advisor has supplied to or made available for review
by the Managing Owner (and if requested by the Managing Owner to its designated
auditor) all documents, statements, agreements and workpapers requested by them
relating to all accounts referred to in Appendix C which are in the Advisor’s
possession or to which it has access, provided, however, that the Advisor may,
in its sole discretion, withhold from any such inspection the identity of the
clients for whom any such accounts are maintained.

(xi) As of the date hereof, there has been no material adverse change in the
Advisor’s Past Performance History as set forth in Appendix C which has not been
communicated in writing to and received by the Managing Owner or its counsel.

(xii) There is no pending, or to the best of its knowledge, threatened or
contemplated action, suit or proceeding before or by any court, governmental,
administrative or self-regulatory body or arbitration panel to which the Advisor
or its principals is a party, or to which any of the assets of the Advisor is
subject which reasonably might be expected to result in any material adverse
change in the condition (financial or otherwise), business or prospects of the
Advisor or which reasonably might be expected to materially adversely affect any
of the material assets of the Advisor or which reasonably might be expected to
(A) impair materially the Advisor’s ability to discharge its obligations to
Client; furthermore, the Advisor has not received any notice of an investigation
by (i) the NFA regarding non-compliance with its rules or the CE Act, (ii) the
CFTC regarding non-compliance with the CE Act, or the rules and regulations
thereunder, or (iii) any exchange regarding non-compliance with the rules of
such exchange which investigation reasonably might be expected to materially
impair the Advisor’s ability to discharge its obligations under this Agreement.

The within representations and warranties shall be continuing during the term of
this Agreement, and, if at any time, any event has occurred which would make or
tend to make any of the foregoing not true in any material respect with respect
to the Advisor, the Advisor promptly will notify Client in writing thereof.

5. Covenants.

If, at any time during the term of this Agreement, the Advisor discovers any
fact, omission, event or that a change of circumstances has occurred, which
would make the Advisor’s representations and warranties in Section 4 of this
Agreement inaccurate or incomplete in any material respect, or which might
reasonably be expected to render Appendix C, with respect to (i) the Advisor or
its principals, (ii) the Advisor’s Trading Approach, or (iii) the Advisor’s Past
Performance History, untrue or misleading in any material respect, the Advisor
will provide prompt written notification to Client and the Managing Owner of any
such fact, omission, event or change of circumstance, and the facts related
thereto, and it is agreed that the failure to provide such notification or the
failure to continue to be in compliance with the foregoing representations and
warranties during the term of this Agreement as soon as possible following such
notification shall be cause for Client to terminate this Agreement with the
Advisor on prior written notice to the Advisor. The Advisor also agrees that,
during the term of this Agreement, it will provide the Client and the Managing
Owner with updated month-end information relating to the Advisor’s Past
Performance History, as disclosed in the performance tables relating to the
performance of the Advisor in the Appendix C beyond the periods disclosed
therein. The Advisor shall use its best efforts to provide such information
within a reasonable period of time after the end of the month to which such
updated information relates and the information is available to it.

 

7



--------------------------------------------------------------------------------

6. Liability.

(a) Neither the Advisor nor any employee, director, officer or shareholder of
the Advisor, nor any person who controls the Advisor, shall be liable to the
Client, its officers, directors, Members, shareholders or employees, or any
person who controls the Client, any of their respective successors or assignees
under this Agreement, the Trust, or the Managing Owner for any losses which
arise out of the Advisor’s performance of this Agreement except in the case of
willful misconduct or gross negligence; it being understood that the Advisor
makes no guarantee of profit nor offers any protection against loss.

(b) Except as provided in Section 7(b), the Advisor agrees that for any
obligations due and owing to it by the Client, the Advisor will look solely and
exclusively to the Allocated Assets to satisfy its claims and will not seek to
attach or otherwise assert a claim against the other assets of the Trust or the
Client.

7. Indemnification.

(a) By the Advisor. In any action in which the Client, or the Managing Owner, or
their respective controlling persons, shareholders, partners, members, managers,
directors, officers and/or employees of any of the foregoing are parties, the
Advisor agrees to indemnify and hold harmless the foregoing persons against any
loss, damage, charge, liability or expense (including, without limitation,
reasonable attorneys’ and accountants’ fees) (“Losses”) to which such persons
may become subject, insofar as such Losses arise out of or result from a
material breach of this Agreement by the Advisor.

(b) The Trust, the Managing Owner, and the Client (collectively, the
“Indemnifying Parties”) will indemnify, hold harmless, and defend Advisor and
its directors, officers, owners, employees and agents from and against any Loss
incurred by Advisor in connection with the Allocated Assets or this Agreement,
except to the extent that any of the foregoing arose directly from Advisor’s
gross negligence, fraud or intentional misconduct. The Advisor and the
Indemnifying Parties agree that the limitations set forth in Section 6(b) shall
not apply to the foregoing provision;,provided, however, that the aggregate
liability of the Indemnifying Parties under this Section 7(b) shall not exceed
$30 million.

(c) Default Judgments and Confessions of Judgment. None of the foregoing
provisions for indemnification shall be applicable with respect to default
judgments or confessions of judgment, or to settlements entered into by an
indemnified party claiming indemnification without the prior written consent of
the indemnifying party.

(d) Procedure. Promptly after receipt by an indemnified party under this
Section 7 of notice of any claim or dispute or commencement of any action or
litigation, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 7, notify the indemnifying
party of the commencement thereof, but the omission to notify the indemnifying
party will not relieve it from any liability which it may have to any
indemnified party otherwise than under this Section 7 except to the extent, if
any, that such failure or delay prejudiced the indemnifying party in defending
against the claim. In case any such claim, dispute, action or litigation is
brought or asserted against any indemnified party, and it timely notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate in the defense therein, and to the extent that it may
wish, to assume such defense thereof, with counsel specifically approved in
writing by such indemnified party, such approval not to be unreasonably
withheld, following notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, in which event, the
indemnifying party will not be liable to such indemnified party under this
Section 7 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof, but shall continue to
be liable to the indemnified party in all other respects as heretofore set forth
in this Section 7. Notwithstanding any other provisions of this Section 7, if,
in any claim, dispute, action or litigation as to which indemnity is or may be
available, any indemnified party reasonably determines

 

8



--------------------------------------------------------------------------------

that its interests are or may be, in whole or in part, adverse to the interests
of the indemnifying party, the indemnified party may retain its own counsel in
connection with such claim, dispute, action or litigation and shall continue to
be indemnified by the indemnifying party for any legal or any other expenses
reasonably incurred in connection with investigating or defending such claim,
dispute, action or litigation.

(e) Expenses. Expenses incurred by an indemnified party in defending a
threatened or asserted claim or a threatened or pending civil, administrative or
criminal action, suit or proceeding shall be paid by the indemnifying party in
advance of final disposition or settlement of such action, suit or proceeding,
if and to the extent that (i) the legal action, suit or proceeding, if
sustained, would entitle the indemnified party to indemnification pursuant to
the terms of this Section 7 and (ii) the person on whose behalf such expenses
are paid shall agree in writing to reimburse the indemnifying party in the event
indemnification is not permitted under this Section 7 upon final disposition or
settlement.

8. Limits on Claims.

(a) Limited Assets Available. The Advisor agrees that for any obligations due
and owing to it by the Client, the Advisor will look solely and exclusively to
the Allocated Assets to satisfy its claims and will not seek to attach or
otherwise assert a claim against the other assets of the Client, whether Client
has (i) sought a decree or order by a court having jurisdiction (A) for relief
in respect of the Client in an involuntary case or proceeding under the Federal
Bankruptcy Code or any other federal or state bankruptcy, insolvency,
reorganization, rehabilitation, liquidation or similar law or (B) adjudging the
Client a bankrupt or insolvent, or seeking reorganization, rehabilitation,
liquidation, arrangement, adjustment or composition of or in respect of the
Client under the Federal Bankruptcy Code or any other applicable federal or
state law, or appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of the Client or of any substantial
part of any of their properties, or ordering the winding up or liquidation of
any of their affairs, (ii) sought a petition for relief, reorganization or to
take advantage of any law referred to in the preceding clause or (iii) filed a
petition for bankruptcy (collectively, “Bankruptcy or Insolvency Action”) or
otherwise. The parties agree that this provision will survive the termination of
this Agreement, whether terminated in a Bankruptcy or Insolvency Action or
otherwise.

(b) No Limited Owner Liability. This Agreement has been made and executed by and
on behalf of the Client for the benefit of Series J and the obligations of
Series J set forth herein are not binding upon any of the owners of any Series
(“Limited Owners”) individually, but are binding only upon the assets and
property identified above and no resort shall be had to the assets of the Client
or any other Series issued by the Trust or the Limited Owners’ personal property
for the satisfaction of any obligation or claim hereunder.

9. Advisor’s Compensation.

(a) Client will pay Advisor a monthly management fee as of the end of each
month, which is non-refundable, equal to 1% per annum of the sum of: (i) the
beginning of month Allocated Assets, plus (ii) the net of all realized profits
and losses on Account positions liquidated during the month, plus (iii) the
change in net unrealized profits and losses on Account open positions between
the beginning and end of the month, plus (iv) interest earned on Account during
the month; minus: (v) all brokerage and transaction expenses paid during the
month. The management fee will be pro-rated in the event the Account begins
trading on a date other than the first business day of the month or if the
Allocated Assets is changed intra-month.

Client will pay Advisor a quarterly incentive fee equal to 25% of the “New High
Net Trading Profits “ (if any) of the Account as of the end of each calendar
quarter. New High Net Trading Profits are calculated and accrued monthly and
billed quarterly as of the last trading day of the calendar quarter and are the
sum of: (i) the net of all realized profits and losses on Account positions
liquidated during the

 

9



--------------------------------------------------------------------------------

quarter, plus (ii) the change in net unrealized profits and losses on Account
positions open between the beginning and end of the end of the quarter, plus
(iii) interest earned on Account during the quarter; minus: (iv) the management
fee accrued or paid for the quarter, (v) all brokerage commissions and
transaction expenses paid for the quarter, and (vi) any cumulative net losses,
if any, (which shall not include incentive fee expenses or payments) carried
forward from all previous periods since the last quarter for which an incentive
fee was payable. The quarterly incentive fee shall not be rebated by virtue of
subsequent losses.

The full cumulative net loss shall not be carried over where a reduction in
Allocated Assets has occurred. Instead, a portion of the loss (calculated by
multiplying the cumulative net loss at the time of the reduction by the ratio of
the decrease in Allocated Assets divided by the former Allocated Assets) shall
be deducted from the cumulative net loss. For purposes of clarity, any reduction
of the carry-forward loss shall not be recovered if there are subsequent
increases in Allocated Assets. Where there is a reduction in Allocated Assets
and there are cumulative New High Net Trading Profits , the incentive fees on
the reduction (calculated by multiplying the cumulative New High Net Trading
Profits by the ratio of the decrease in Allocated Assets divided by the former
Allocated Assets) shall become payable within twenty business days of the
reduction.

If the Account does not have New High Net Trading Profits in a given quarter, no
incentive fee shall be paid unless and until the Account experiences New High
Net Trading Profits in a subsequent quarter or Allocated Assets reduction. The
amount of the Incentive Fee payable, if any, shall be determined independently
with respect to each quarter, and the amount of any such fee paid shall not be
affected by subsequent losses experienced in Client’s Account (i.e. the
quarterly fee shall not be rebated by virtue of subsequent losses.)

If this Agreement is terminated before the period-ends described above, the
termination date shall be deemed the end of the period for purposes of
calculating any and all fees.

An example of the Advisor’s compensation calculation is provided in Appendix F.

(b) Timing of Payment. Management Fees and Incentive Fees shall be paid within
twenty (20) business days following the end of the period for which they are
payable. The first incentive fee which may be due and owing to the Advisor in
respect of any New High Net Trading Profits will be due and owing as of the end
of the first calendar quarter during which the Trading Advisor managed the
Allocated Assets. If an Incentive Fee shall have been paid by the Client to the
Advisor in respect of any calendar quarter and the Advisor shall incur
subsequent losses on the Allocated Assets the Advisor shall nevertheless be
entitled to retain amounts previously paid to it in respect of New High Net
Trading Profits.

(c) Fee Data. The Client will provide the Advisor with the data used by the
Client to compute the foregoing fees within fifteen (15) business days of the
end of the relevant period. The Advisor shall be free to contest the
calculations if in its reasonable judgment they are inaccurate.

(d) Third Party Payments. Neither the Advisor, nor any of its officers,
directors, employees or stockholders, shall receive any commissions,
compensation, remuneration or payments whatsoever from any broker with which the
Client carries an account for transactions executed in the Client’s account. The
parties acknowledge that a spouse of any of the foregoing persons may receive
floor brokerage commissions in respect of trades effected pursuant to the
Advisor’s Trading Approach on behalf of the Client, which payment shall not
violate the preceding sentence.

10. Commodity Broker. All Commodities traded for the account of the Client shall
be made through such commodity broker or brokers or counterparty or
counterparties as the Client directs or otherwise in accordance with such order
execution procedures as are agreed upon between the Advisor and the Client.

 

10



--------------------------------------------------------------------------------

At the present time it is contemplated that the Advisor will clear all
Commodities trades for the Client through Newedge USA LLC. The Advisor may,
however, with the consent of Series J, such consent not to be unreasonably
withheld, execute transactions at such other firm(s), and upon such terms and
conditions, as the Advisor and the Client agree if such firm(s) agree to “give
up” all such transactions to Newedge USA LLC for clearance. To the extent that
the Client determines to utilize a broker or counterparty other than the parties
listed in Appendix G, the Client will consult with the Advisor prior to
directing it to utilize such broker or counterparty, and will not retain the
services of such firm(s) over the reasonable objection of the Advisor.

11. Error Policy. When an error is discovered, the Advisor will take action to
correct the error to the extent possible and as soon as possible. If the Broker
or executing broker makes an error, the Advisor will request the Broker or
executing broker to make the Client whole. Trading errors not resolved by the
Broker or executing broker, including errors by the Advisor, either to the
benefit or detriment to the Client, are borne by the Client.

12. Electronic Order Entry Risks. The Advisor or Broker may place trades via
electronic order platforms for the Client. In such instances, trading through an
electronic trading or order routing system may expose the Client to risks
associated with system or component failure. Examples of risk include, but are
not limited to, the possibility that a trade may not be placed, a trade may be
placed at a later time than originally desired, or a trade may not be able to be
cancelled. In the event a failure occurs, it will be considered a trading error,
and will be treated in the same manner as described in Section 1(f).

13. Advisor Independence. The Advisor shall for all purposes herein be deemed to
be an independent contractor with respect to the Client, the Managing Owner and
each other commodity trading advisor that may in the future provide commodity
trading advisory services to the Client and the Managing Owner and its
affiliates, and shall, unless otherwise expressly authorized, have no authority
to act for or to represent the Client, the Managing Owner or any other commodity
trading advisor in any way or otherwise be deemed to be a general agent, joint
venturer or partner of the Client, the Managing Owner, any other commodity
trading advisor, or in any way be responsible for the acts or omissions of the
Client, the Managing Owner, any other commodity trading advisor as long as it is
acting independently of such persons.

14. Termination.

(a) Term. This Agreement shall commence on the date hereof and, unless sooner
terminated pursuant to paragraphs (b), (c) or (d) of this Section 14, shall
continue in effect until the close of business on the last day of the month
ending twelve (12) full months following the date hereof. Thereafter, unless
this Agreement is terminated pursuant to paragraphs (b), (c) or (d) of this
Section 14, this Agreement shall be renewed automatically on the same terms and
conditions set forth herein for successive additional twelve-month terms, each
of which shall commence on the first day of the month subsequent to the
conclusion of the preceding term. Subject to Section 14(d)(iv) hereof, the
automatic renewal(s) set forth in the preceding sentence hereof shall not be
affected by (i) any allocation of the Allocated Assets away from the Advisor
pursuant to this Agreement, or (ii) the retention of Other Advisors following a
reallocation, or otherwise.

(b) Automatic Termination. This Agreement shall terminate automatically in the
event that the Client is dissolved. In addition, this Agreement shall terminate
automatically in the event that the Allocated Assets decline as of the end of
any business day by at least 40% from the Allocated Assets (i) as of the date
hereof, or (ii) as of the first day of any calendar year, as adjusted in each
instance on an ongoing basis by (A) any decline(s) in the Allocated Assets
caused by distributions, redemptions, reallocations, and withdrawals, and
(B) additions to the Allocated Assets caused by additional allocations.

 

11



--------------------------------------------------------------------------------

(c) Optional Termination Right of the Client. This Agreement may be terminated
at any time at the election of the Client in its sole discretion upon at least
thirty (30) days’ prior written notice to the Advisor. The Client will use its
best efforts to cause any termination to occur as of a month-end. This Agreement
also may be terminated upon prior written notice, appropriate under the
circumstances, to the Advisor in the event that: (i) the Client determines in
good faith following consultation appropriate under the circumstances with the
Advisor that the Advisor is unable to use its agreed upon Trading Approach to
any material extent, as such Trading Approach may be refined or modified in the
future in accordance with the terms of this Agreement for the benefit of the
Client; (ii) either (A) the Advisor’s registration as a commodity trading
advisor under the CE Act or membership as a commodity trading advisor with the
NFA is revoked, suspended, terminated or not renewed, or (B) the Advisor is no
longer exempt from registration status as a commodity trading advisor under the
CE Act; (iii) the Client determines in good faith following consultation
appropriate under the circumstances with the Advisor that the Advisor has failed
to conform, and after receipt of written notice, continues to fail to conform in
any material respect, to (A) any of the Client’s Trading Policies and
Limitations, or (B) the Advisor’s Trading Approach; (iv) there is an
unauthorized assignment of this Agreement by the Advisor; (v) the Advisor
dissolves, merges or consolidates with another entity, or sells a substantial
portion of its assets, or a change in any material respect in any portion of the
Advisor’s Trading Approach utilized by the Advisor for the Client, without the
consent of the Client; (vi) Toby Crabel is not in control of the Advisor’s
trading activities for Series J; (vii) the death, incapacity or disability of
Toby Crabel, (ix) the Advisor becomes bankrupt (admitted or decreed) or
insolvent, or (x) for any other reason, the Client determines in good faith that
such termination is essential for the protection of the Client, including
without limitation a good faith determination by the Client that the Advisor has
breached a material obligation to the Client under this Agreement relating to
the trading of the Allocated Assets.

(d) Optional Termination Right of Advisor. The Advisor shall have the right to
immediately terminate this Agreement at any time upon notice in the event:
(i) of the receipt by the Advisor of an opinion of independent counsel
reasonably satisfactory to the Advisor and the Client that by reason of the
Advisor’s activities with respect to the Client it is required to register as an
investment adviser under the Investment Advisers Act of 1940 and it is not so
registered; (ii) that the registration of the Managing Owner as a commodity pool
operator under the CE Act or its NFA membership as a commodity pool operator is
revoked, suspended, terminated or not renewed; (iii) that the Client (A) imposes
additional trading limitation(s) pursuant to Section 1 of this Agreement which
the Advisor does not agree to follow in its management of the Allocated Assets,
or (B) overrides trading instructions of the Advisor or does not consent to a
material change to the Trading Approach requested by the Advisor; (iv) if the
amount of the Allocated Assets decreases to less than $30 million; (v) the
Client elects (pursuant to Section 1 of this Agreement) to have the Advisor use
a different Trading Approach in the Advisor’s management of the Allocated Assets
from that which the Advisor is then using to manage such assets and the Advisor
objects to using such different Trading Approach; (vi) there is an unauthorized
assignment of this Agreement by the Client; (vii) there is a material breach of
this Agreement by the Client and after giving written notice to the Client which
identifies such breach and such material breach has not been cured within 10
days following receipt of such notice by the Client; (viii) the Advisor provides
the Client with written notice, at least ninety (30) days prior to the end of
the then current term, of the Advisor’s desire and intention to terminate this
Agreement as of the end of the then current term; or (ix) other good cause is
shown and the written consent of the Client is obtained (which shall not be
withheld or delayed unreasonably).

(e) Termination Fees. In the event that this Agreement is terminated, the
Advisor shall be entitled to, and the Client shall pay, the Management Fee and
the Incentive Fee, if any, which shall be computed (i) with respect to the
Management Fee, on a pro rata basis, based upon the portion of the month for
which the Advisor had the Allocated Assets under management, and (ii) with
respect to the Incentive Fee, if any, as if the effective date of termination
was the last day of the then current calendar quarter. The rights of the Advisor
to fees earned through the earlier to occur of the date of expiration or
termination shall survive this Agreement until satisfied.

 

12



--------------------------------------------------------------------------------

(f) Termination and Open Positions. If terminated for any reason by either
party, the Advisor will proceed to liquidate all positions on the following
business day or days if there are intervening holidays. The next business day
shall be deemed to start with the beginning of the Asian trading day, unless
notified in writing by the Client that no liquidation of positions is required.

(g) The Advisor shall be solely responsible for converting any foreign currency
balances.

(h) Notwithstanding the foregoing, Sections 4, 5, 6, 7, 8, 15, 24 and 30 of this
Agreement shall survive the termination of this Agreement.

15. Liquidation of Positions. The Advisor agrees to liquidate open positions in
the amount that the Client informs the Advisor, in writing via facsimile or
other equivalent means, that the Client considers necessary or advisable to
liquidate in order to (i) effect any termination or reallocation pursuant to
Sections 1 or 14, respectively, or (ii) fund its pro rata share of any
redemption, distribution or Client expense. Client shall not, however, have
authority to instruct the Advisor as to which specific open positions to
liquidate, except as provided in Section 1 hereof. Client shall provide the
Advisor with such reasonable prior notice of such liquidation as is practicable
under the circumstances and will endeavor to provide at least three (3) days’
prior notice. In the event that losses incurred as a result of such liquidation
by the Advisor exceed the amount of the Allocated Assets at the time of such
liquidation, Client agrees to cover such excess losses from its assets, but in
no event from the assets of the other Series issued by the Trust. The Advisor
shall have no liability for such losses in any event.

16. Other Accounts of the Advisor.

(a) Management of Other Accounts and Trading Proprietary Capital. Subject to
paragraph (c) of this Section 16, the Advisor shall be free to (i) manage and
trade accounts for other investors (including other public and private commodity
pools), and (ii) trade for its own account, and for the accounts of its
partners, shareholders, directors, officers and employees, as applicable, using
the same or other information and Trading Approach utilized in the performance
of services for Client, so long as in the Advisor’s reasonable judgment the
aggregate amount of capital being managed or traded by the Adviser pursuant to
the Trading Approach being used by Client does not (A) materially impair the
Advisor’s ability to carry out its obligations and duties to Client pursuant to
this Agreement, or (B) create a reasonable likelihood of the Advisor having to
modify materially its agreed upon Trading Approach being used for Client in a
manner which might reasonably be expected to have a material adverse effect on
Client. The aggregate amount of capital referred to in the preceding sentence
hereinafter shall be called “Advisor’s Capacity,” and currently is estimated by
the Advisor to be $5 billion or in the future such greater amount or amounts as
the Advisor may, in its judgment, believes it can trade. The Advisor shall not
be required to accept capital from Client.

(b) Equitable Treatment of Accounts. The Advisor agrees, in its management of
accounts other than the account of Client pursuant to the Trading Approach being
used by Client, that it will not knowingly or deliberately favor any other
account managed or controlled by it or any of its principals or affiliates (in
whole or in part) over Client. The preceding sentence shall not be interpreted
to preclude (i) the Advisor from charging another client fees which differ from
the fees to be paid to it hereunder, or (ii) an adjustment by the Advisor in the
implementation of any agreed upon Trading Approach in accordance with the
procedures set forth in Section 1 hereof which is undertaken by the Advisor in
good faith in order to accommodate additional accounts. Notwithstanding the
foregoing, the Advisor also shall not be deemed to be favoring another commodity
interest account over Client’s account if the Advisor, in accordance with
specific instructions of the owner of such account, shall trade such account at
a degree of leverage or in accordance with trading policies which shall be
different from that which would normally be applied or if the Advisor, in
accordance with the Advisor’s money management principles, shall not trade
certain commodity interest contracts for an account based on the amount of
equity in such account.

 

13



--------------------------------------------------------------------------------

The Advisor, upon reasonable request and receipt of adequate assurances of
confidentiality, shall provide Client with an explanation of the differences, if
any, in performance between Client and any other similar account pursuant to the
same Trading Approach for which the Advisor or any of its principals or
affiliates acts as a commodity trading advisor (in whole or in part), provided,
however, that the Advisor may, in its discretion, withhold from any such
inspection the identity of the client for whom any such account is maintained.

(c) Inspection of Records. Upon the reasonable request of, and upon reasonable
notice from, Client or the Managing Owner, the Advisor shall permit Client or
the Managing Owner to review at the Advisor’s offices, in each case at its own
expense, during normal business hours such trading records as it reasonably may
request for the purpose of confirming that Client J has been treated equitably
with respect to advice rendered during the term of this Agreement by the Advisor
for other accounts in the Two Plus Program managed by the Advisor, which the
parties acknowledge to mean that Client or the Managing Owner may inspect,
subject to such restrictions as the Advisor may reasonably deem necessary or
advisable so as to preserve the confidentiality of proprietary information and
the identity of its clients, all trading records of the Advisor as it reasonably
may request during normal business hours. The Advisor may, in its discretion,
withhold from any such report or inspection the identity of the client for whom
any such account is maintained and in any event, Client or the Managing Owner
(as applicable) shall keep all such information obtained by them from the
Advisor confidential unless disclosure thereof legally is required or has been
made public. Such right will terminate one year after the termination of this
Agreement and does not permit access to computer programs, records, or other
information used in determining trading decisions.

17. Speculative Position Limits. If, at any time during the term of this
Agreement, it appears to the Advisor that it may be required to aggregate
Client’s Commodities positions with the positions of any other accounts it owns
or controls for purposes of applying the speculative position limits of the
CFTC, any exchange, self-regulatory body, or governmental authority, the Advisor
promptly will notify Client if Client’s positions under its management are
included in an aggregate amount which equals or exceeds the applicable
speculative limit. The Advisor agrees that, if its trading recommendations
pursuant to its agreed upon Trading Approach are altered because of the
potential application of speculative position limits, the Advisor will modify
its trading instructions to Client and its other accounts in a good faith effort
to achieve an equitable treatment of all accounts; to wit, the Advisor will
liquidate Commodities positions and/or limit the taking of new positions in all
accounts it manages, including Client, as nearly as possible in proportion to
the assets available for trading of the respective accounts (including
“notional” equity) to the extent necessary to comply with applicable speculative
position limits. The Advisor presently believes that its Trading Approach for
the management of Client’s account can be implemented for the benefit of Client
notwithstanding the possibility that, from time to time, speculative position
limits may become applicable.

18. Brokerage Confirmations and Reports. Client will instruct its brokers and
counterparties to furnish the Advisor with copies of all trade confirmations,
daily equity runs, and monthly trading statements relating to the Allocated
Assets. The Advisor will maintain records and will monitor all open positions
relating thereto; provided, however, that the Advisor shall not be responsible
for any errors by Client’s brokers or counterparties. The Advisor shall, at
Client’s request, make a good faith effort to provide Client with copies of all
trade confirmations, daily equity runs, monthly trading reports or other reports
sent to the Advisor by Client’s commodity broker regarding Client, and in the
Advisor’s possession or control, as Client deems appropriate if Client cannot
obtain such copies on its own behalf. Upon request, Client will provide the
Advisor with accurate information with respect to the Allocated Assets.

19. Acknowledgments. Client acknowledges that Advisor may receive research
services and other benefits in return for maintaing the Allocated Assets in an
account with a broker.

 

14



--------------------------------------------------------------------------------

20. Non-Assignment. Neither the Client nor the Advisor may assign or otherwise
transfer any of its rights or obligations under this Agreement without obtaining
prior written consent of the other party.

21. Successors. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and the successors and permitted assignees of each of them,
and no other person (except as otherwise provided herein) shall have any right
or obligation under this Agreement.

22. Amendment or Modification or Waiver.

(a) Changes to Agreement. This Agreement may not be amended or modified, nor may
any of its provisions be waived, except upon the prior written consent of the
parties hereto.

(b) No Waiver. No failure or delay on the part of any party hereto in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. Any waiver granted hereunder must be in writing and shall be valid
only in the specific instance in which given.

23. Notices. All notices required or permitted to be given under this Agreement
shall be in writing and delivered (a) by hand, (b) by certified mail, postage
prepaid, return receipt requested, (c) overnight courier service or (d) by email
to: clientrelations@crabel.com, provided that client relations acknowledges
receipt by return email or facsimile and provided that the original is promptly
transmitted by one of the foregoing methods, properly addressed to the addresses
set forth below. All notices shall be deemed received, if delivered by hand, on
the date of delivery; if mailed, on the date of receipt appearing on the return
receipt card; if sent by courier, on the date recorded by the courier company as
having been received by the addressee; if sent by email, on the date of the
return email; or, if sent by facsimile, on the date of receipt printed by the
facsimile machine when it reports that the transmission is complete.

If to the Advisor:

Crabel Capital Management, LLC

Unit #30

312 East Buffalo Street

Milwaukee, WI 53202

Attention: Client Relations Department

Phone: 414-224-7510

Facsimile: 414-276-2660

Email: clientrelations@crabel.com

and, if to Client:

Kenmar Preferred Investments Corp.

900 King Street, Suite 100

Rye Brook, NY 10573

Attention: General Counsel

Facsimile: (914) 307 – 4045

E-mail: legaldept@kenmar.com

 

15



--------------------------------------------------------------------------------

with a copy to:

Alston & Bird LLP

90 Park Avenue

New York, New York 10016

Attention: Timothy P. Selby, Esq.

Facsimile: (212) 210-9494

E-mail: timothy.selby@alston.com

24. Governing Law. Each party agrees that this Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to the conflict of laws principles thereof except Sections 5-1401 and
5-1402 of the New York General Obligation Law.

25. Survival. The provisions of this Agreement shall survive the termination of
this Agreement with respect to any matter arising while this Agreement was in
effect.

26. No Liability of Limited Owners. This Agreement has been made and executed by
and on behalf of Series J, and the obligations of Series J and/or the Managing
Owner set forth herein are not binding upon any of the Limited Owners, but
rather, are binding only upon the assets and property of Series J, and, to the
extent provided herein, upon the assets and property of the Managing Owner.

27. Headings. Headings to sections herein are for the convenience of the parties
only, and are not intended to be or to affect the meaning or interpretation of
this Agreement.

28. Complete Agreement. Except as otherwise provided herein, this Agreement and
the Representation Agreement constitute the entire agreement between the parties
with respect to the matters referred to herein, and no other agreement, verbal
or otherwise, shall be binding upon the parties hereto.

29. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute one original instrument.

30. Arbitration, Remedies. Each party hereto agrees that any dispute relating to
the subject matter of this Agreement shall be settled and determined by
arbitration in the City of New York or Chicago pursuant to the rules of the NFA
or, if the NFA should refuse to accept the matter, the American Arbitration
Association.

31. Confidentiality. Client will maintain the confidentiality of the trading
decisions made by Advisor for the Client and will not disclose those decisions
to other persons.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
above first written.

 

CRABEL CAPITAL MANAGEMENT, LLC By:  

/s/ Kathryn Daley

Name:   Kathryn Daley Title:   Chief Operating Officer WORLD MONITOR TRUST III-
SERIES J By:   KENMAR PREFERRED INVESTMENTS CORP., its sole Managing Owner By:  

/s/ Esther E. Goodman

Name:   Esther E. Goodman Title:   Senior Executive Vice President and Chief
Operating Officer

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN FILED WITH THE COMMISSION. THE
COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT.

 

WORLD MONITOR TRUST III- SERIES J By:   KENMAR PREFERRED INVESTMENTS CORP.,  
its sole Managing Owner By:  

/s/ Esther E. Goodman

Name:   Esther E. Goodman Title:   Senior Executive Vice President and Chief
Operating Officer Address:           900 King Street, Suite 100           Rye
Brook, NY 10573 Telephone Number: 914-307-7000 Email Address:
legaldept@kenmar.com

 

17



--------------------------------------------------------------------------------

APPENDIX A

CRABEL TWO PLUS PROGRAM

INVESTMENT STRATEGY

Crabel Two Plus Program (1.5x) employs multiple, price-driven, systematic
strategies that participate in market trends. Many of the strategies are derived
from strategies and technologies from Crabel’s short-term portfolio. The
product’s objective is to deliver a high risk-adjusted return with greater alpha
relative to the trend-following industry. The average holding period is 5 days
with a range of 2 to 55 days. Risk is controlled by dynamic sizing of new trades
relative to market volatility, the use of stops and time exits along with a
balance of volatility derived from 4 sectors and 3 geographic regions. Crabel
Two Plus Program (1.5x) trades global futures, foreign exchange and forward
markets.

The initial level of Allocated Assets is $30,000,000 USD.

Trading shall commence on July 1, 2009.

 

A-1



--------------------------------------------------------------------------------

APPENDIX B

TRADING LIMITATIONS AND POLICIES

Trading Limitations

The Advisor will not: (i) engage in pyramiding its Commodities positions (i.e.,
the use of unrealized profits on existing positions to provide margin for the
acquisition of additional positions in the same or a related commodity), but may
take into account open trading equity on existing positions in determining
generally whether to acquire additional Commodities positions; (ii) share in any
portion of the commodity brokerage fees paid by the Client; or (iii) commingle
the Allocated Assets with its own assets, except as permitted by law.

The Advisor will conform in all respects to the rules, regulations and
guidelines of the markets on which its trades are executed to the extent that
such rules, regulations and guidelines are applicable to the Advisor.

Trading Policies

Subject to the foregoing limitations, the Advisor has agreed to abide by the
trading policies of The Client, which currently are as follows:

(1) Allocated Assets will generally be invested in contracts which are traded in
sufficient volume which, at the time such trades are initiated, are reasonably
expected to permit entering and liquidating positions.

(2) Stop or limit orders may, in the Advisor’s discretion, be given with respect
to initiating or liquidating positions in order to attempt to limit losses or
secure profits. If stop or limit orders are used, no assurance can be given,
however, that the clearing broker will be able to liquidate a position at a
specified stop or limit order price, due to either the volatility of the market
or the inability to trade because of market limitations.

(4) The Client may occasionally make or accept delivery of a commodity
including, without limitation, currencies. The Client also may engage in EFP
transactions involving currencies and metals and other commodities.

(5) The Advisor will not initiate open futures or option positions which would
result in net long or short positions requiring as margin or premium for
outstanding positions in excess of 75% of the Allocated Assets for any one
commodity. Under certain market conditions, such as an inability to liquidate
open Commodities positions because of daily price fluctuations, the Advisor may
be required to commit the Allocated Assets as margin in excess of the foregoing
limits.

 

B-1



--------------------------------------------------------------------------------

APPENDIX C

INFORMATION PROVIDED TO BE USED EXCLUSIVELY AND VERBATIM IN THE

MEMORANDUM OF THE TRUST

Principlals of Advisor

Principals

William Harrison “Toby” Crabel, Crabel’s President, began his study of market
analysis in 1975 at Florida Technological University, where he majored in
Finance. In November 1980, Mr. Crabel began his career in commodities with
Rufenacht, Bromagen & Hertz, a Futures Commission Merchant, in Chicago, Illinois
and became an associated person in April of 1983, withdrew as such in May 1984
and was again registered as an associated person in August 1986. In August 1982,
Mr. Crabel began offering trading advice to market professionals in newsletter
format. In August 1983, he founded Analytic Commodity Trading, Inc., or ACT, and
became a principal thereof in January 1984. ACT published a daily (ACT Daily
Service) and weekly newsletter (The Active Trader) until October 1986. In
February 1987, Mr. Crabel resigned as Chairman and Editor of ACT and founded
Toby Crabel & Co., or TCC, a trading and advisory firm that eventually became
Toby Crabel, Sole Proprietor. He became a principal and associated person
thereof in October 1984 and March 1987, respectively. In 1989, Mr. Crabel wrote
the book, Day Trading with Short Term Price Patterns & Opening Range Breakout.
From September 1991 until May 1993, Mr. Crabel was a trader and analyst with
Niederhoffer Investments, Inc., a trading firm, of New York. In May 1993,
Mr. Crabel left Niederhoffer Investments, Inc. to focus on his own business and
trading strategies as Toby Crabel & Co. from May 1994 through September 1997. On
October 1, 1997, Mr. Crabel changed the name of his business to Crabel Capital
Management, LLC.

In addition to the background described above, Mr. Crabel also served as a prop
trader, listed principal and/or registered associated person at the companies
and during the periods set forth below:

 

  •  

Associated person from May 1981 to September 1984 and principal from October
1984 to May 1985 at Rosenthal Collins Group LLC, a Futures Commission Merchant.

 

  •  

Associated person from April 1983 to May 1984 and from August 1986 to April 1991
at Rufenacht Bromagen & Hertz Inc, a Futures Commission Merchant.

 

  •  

Associated person from May 24, 1984 to May 31, 1984 at Prudential Equity Group
LLC, a Futures Commission Merchant.

 

  •  

Proprietary Trader from May 1985 to August 1986 with TransMarket Group, LLC.

 

  •  

Principal from January 1982 to June 1984 in his personal capacity as William H.
Crabel.

 

  •  

Associated person from May 1991 to February 1992 at LFG LLC, a Futures
Commission Merchant.

 

  •  

Associated person and principal from September 2002 and August 2002,
respectively, to the present at Hill Crabel Trading LLC, an investment
management firm.

 

  •  

Associated person from October 2003 to December 2006 and principal from
September 2002 to December 2006 at Kennedy Crabel Trading LLC, an investment
management firm.

 

C-1



--------------------------------------------------------------------------------

  •  

Associated person from November 2002 to May 2003 and principal from September
2002 to May 2003 at Crabel Advisory Services Inc., an investment management
firm.

 

  •  

Principal from November 2002 to June 2003 at Brennan Crabel Trading Inc., an
investment management firm.

 

  •  

Principal from April 2003 to February 2009 at Brennan Crabel Trading LLC, an
investment management firm.

 

  •  

Associated person from February 2004 to April 2006 and principal from April 2003
to April 2006 at Buethe Crabel Trading LLC, an investment management firm.

 

  •  

Associated person and principal from December 2004 to November 2005 at Crabel
USVI LP, an investment management firm.

Kathryn Daley earned a BS in Computer Science from Nicholls State University and
an MS in Computer Science at Louisiana State University. From July 1985 through
August 1996, Ms. Daley worked as a computer scientist and consultant primarily
in the United States defense industry in the Washington, D.C. area. From
September 1996 through December 2000, Ms. Daley worked as a technology
consultant in the financial industry both through her own consulting firm, Appia
Associates, Inc. and in conjunction with Customized Database Solutions, Inc. In
January 2001, Ms. Daley started a new consulting firm, Liberty Software
Consulting, Inc. where she was also a technology consultant for the financial
industry. In August 2001, Ms. Daley began consulting for Crabel and in January
2002 she joined Crabel Capital Management as its Chief Operating Officer. She
became a listed principal and registered associated person of Crabel in March
2004.

In addition to the background described above, Ms. Daley also served as a listed
principal and/or registered associated person at the companies and during the
periods set forth below:

 

  •  

Associated person and principal from March 2004 to February 2009 at Brennan
Crabel Trading LLC, an investment management firm.

 

  •  

Associated person and principal from March 2004 to the present at Hill Crabel
Trading LLC, an investment management firm.

 

  •  

Associated person and principal from March 2004 to April 2006 at Buethe Crabel
Trading LLC, an investment management firm.

 

  •  

Associated person and principal from March 2004 to December 2006 at Kennedy
Crabel Trading LLC, an investment management firm.

Program Description (See Appendix A)

 

C-2



--------------------------------------------------------------------------------

Markets Traded

 

Market

   Exchange

1. Corn

   CBOT

2. E-mini Dow Jones Index

   CBOT

3. Five-Year Note

   CBOT

4. Soybean Meal

   CBOT

5. Soybean Oil

   CBOT

6. Soybeans

   CBOT

7. Ten-Year Note

   CBOT

8. U.S. Bonds

   CBOT

9. Wheat

   CBOT

10. British Pound

   CME

11. Canadian Dollar

   CME

12. Euro Currency

   CME

13. Euro Dollar

   CME

14. E-mini NASDAQ Index

   CME

15. E-mini S&P MidCap 400 Index

   CME

16. E-mini S&P 500 Index

   CME

17. Lean Hogs

   CME

18. Live Cattle

   CME

19. Japanese Yen

   CME

20. Swiss Franc

   CME

21. Gold

   COMEX

22. High Grade Copper

   COMEX

23. Silver

   COMEX

24. BOBL

   EUREX

25. DAX Index

   EUREX

26. DJ Euro STOXX 50 Index

   EUREX

27. German Bund

   EUREX

28. Schatz

   EUREX

29. Australian Dollar

   F/X

30. British Pound

   F/X

31. Canadian Dollar

   F/X

32. Euro Currency

   F/X

33. Euro Currency/British Pound

   F/X

34. Euro Currency/Japanese Yen

   F/X

35. Japanese Yen

   F/X

 

Market

   Exchange

36. Swiss Franc

   F/X

37. H-Shares Index

   HKFE

38. Hang Seng Index

   HKFE

39. Cocoa

   ICE

40. Coffee

   ICE

41. E-mini Russell 2000 Index

   ICE

42. Sugar

   ICE

43. Brent Crude

   IPE

44. Gas Oil

   IPE

45. KOSPI 200 Index

   KSE

46. Euribor

   LIFFE

47. FTSE 100 Index

   LIFFE

48. Long Gilt

   LIFFE

49. Short Sterling

   LIFFE

50. 3 month Aluminum

   LME

51. 3 month Zinc

   LME

52. Canadian 10Yr Govt Bond

   ME

53. CAC-40 Index

   MONEP

54. Cotton

   NYCE

55. Heating Oil

   NYMEX

56. Light Crude Oil

   NYMEX

57. Natural Gas

   NYMEX

58. RBOB Gasoline

   NYMEX

59. Nikkei 225 Index

   OSE

60. SPI-200 Index

   SFE

61. Nikkei 225 Index

   SGX-DT

62. Taiwan Index

   SGX-DT

63. Gasoline

   TCM

64. Gold

   TCM

65. Kerosene

   TCM

66. Platinum

   TCM

67. Rubber

   TCM

68. JGB

   TSE

69. TOPIX

   TSE

 

C-3



--------------------------------------------------------------------------------

Track Record

Crabel Two Plus Program (1.5x)

Crabel trades its Two Plus Program (1.5x) on behalf of the Trust. Crabel has
been trading its Two Plus Program since July 2004 and intends to trade its Two
Plus Program (1.5x) for the Trust. The following summary performance information
and chart present the pro forma performance results of the Crabel Two Plus
Program (1.5x) for the period from July 2004 through March 2009.

Name of Advisor: Crabel Capital Management, LLC

Name of Program: Crabel Two Plus Program (1.5x)

Inception of client account trading by the Advisor: January 1992

Inception of client account trading in the Program: July 1, 2004

Number of open accounts: 8

Aggregate assets overall including “notional” equity: $1,307,500,000

Largest monthly drawdown (of an account): (11.89)% (10/2005)

Largest peak-to-valley drawdown (of an account): (25.58)% (04/2006 to 08/2006)

 

Monthly Rate of Return

   2004(%)     2005(%)     2006(%)     2007(%)     2008(%)     2009(%)  

January

   —        (8.62 )%    7.65 %    2.81 %    6.85 %    6.56 % 

February

   —        0.84 %    1.61 %    (0.73 )%    7.76 %    2.94 % 

March

   —        5.77 %    7.56 %    (3.57 )%    3.33 %    (5.51 )% 

April

   —        (4.85 )%    5.53 %    2.37 %    (6.04 )%   

May

   —        8.13 %    (9.22 )%    5.01 %    0.67 %   

June

   —        8.48 %    (5.64 )%    11.56 %    6.64 %   

July

   (6.61 )%    2.88 %    (10.32 )%    (1.93 )%    (6.36 )%   

August

   (1.12 )%    6.59 %    (3.12 )%    (3.16 )%    (4.90 )%   

September

   3.04 %    0.11 %    1.32 %    10.17 %    3.07 %   

October

   7.68 %    (11.98 )%    1.52 %    4.86 %    17.59 %   

November

   10.28 %    10.72 %    10.84 %    4.37 %    2.01 %   

December

   4.95 %    (3.91 )%    3.16 %    7.45 %    0.13 %   

Compound Rate of Return

   18.59


(6 months

  


)% 

  11.96 %    8.67 %    45.23 %    32.30 %    3.65


(3 months

% 


) 

The performance record for Crabel Two Plus Program (1.5x) is pro-forma based on
the actual trading of Crabel’s Two Plus Program and includes 50% leverage and is
net of all fees and expenses.

NOTE TO PRO FORMA PERFORMANCE

PROSPECTIVE INVESTORS MUST BE AWARE THAT PRO FORMA RATES OF RETURN HAVE CERTAIN
INHERENT LIMITATIONS: (A) PRO FORMA ADJUSTMENTS ARE ONLY AN APPROXIMATE MEANS OF
MODIFYING HISTORICAL RECORDS TO REFLECT ASPECTS OF THE ECONOMIC TERMS OF A NEW
COMMODITY ACCOUNT, CONSTITUTE NO MORE THAN ECONOMIC TERMS OF A NEW COMMODITY
ACCOUNT, CONSTITUTE NO MORE THAN MATHEMATICAL ADJUSTMENTS TO ACTUAL PERFORMANCE
NUMBERS, AND GIVE NO EFFECT WHATSOEVER TO SUCH FACTORS AS POSSIBLE CHANGES IN
TRADING APPROACH THAT MIGHT HAVE RESULTED FROM THE DIFFERENT FEE STRUCTURE,
INTEREST INCOME, LEVERAGE, AND OTHER FACTORS APPLICABLE TO A NEW COMMODITY
ACCOUNT AS COMPARED TO EAGLE’S ACTUAL PROPRIETARY TRADING; AND (B) THERE ARE
DIFFERENT MEANS BY WHICH THE PRO FORMA ADJUSTMENTS COULD HAVE BEEN MADE. WHILE
EAGLE BELIEVES THAT THE INFORMATION HEREIN IS RELEVANT TO EVALUATING AN
INVESTMENT BY A CLIENT, NO REPRESENTATION IS OR COULD BE MADE THAT THE PRO FORMA
PERFORMANCE HEREIN PRESENTS WHAT THE RESULTS OF ACTUAL TRADING WOULD HAVE BEEN
IN THE PAST OR ARE LIKELY TO BE IN THE FUTURE.

PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS.

 

C-4



--------------------------------------------------------------------------------

Track Record Statistics

 

Advisor/

Program

   Worst/Best
Monthly Rate of
Return1/ Month    Worst
Peak-to-Valley
Drawdown2/Time
Period    Assets Under
Management
In Trust
Program3   

General Strategy

Classification

Crabel — Two Plus Program (1.5x)

   17.59


(11.89

% 


)% 

 

10/2008

10/2005

   (25.58 )%    04/2006


to
08/2006

   $ 354,000,000    Systematic, Technical Broadly Diversified

 

C-5



--------------------------------------------------------------------------------

APPENDIX D

Qualified Eligible Person (“QEP”) Status

“Natural Persons” (i.e., Individuals)

1. Client —

(a) owns securities (excluding interests in issuers with which Client is
affiliated) and other investments with an aggregate market value of at least $2
million (Client may also meet this requirement by: (1) having on deposit for its
own account with a futures commission merchant, at any time during the preceding
six months, $200,000 or more in exchange-specified initial margin and option
premiums for futures and other commodity interest positions, or (2) having a
portfolio comprised of a proportionate combination of the investments specified
above and the margin and premium specified in (1) above — e.g., investments of
$1,000,000 and margin and option premiums of $100,000), AND

(b) either —

(i) has a net worth (including home, furnishings and automobiles), or joint net
worth with spouse, exceeding $1 million, OR

(ii) has had individual gross income of $200,000 or more in the past two
calendar years, or joint gross income with spouse of $300,000 in those years
and, in either case, has a reasonable expectation of his individual or joint
gross spousal income, respectively, reaching the same level in the current year.

Pension and Profit-Sharing Plans

2. Client meets the portfolio test of (a)(i) above AND is —

(a) An employee benefit plan under ERISA: (A) whose decision to invest in the
Account is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
registered investment adviser, bank, savings and loan association, or insurance
company; or (B) with total assets exceeding $5 million; or (C) that is a
self-directed plan, and the decision to invest in the trading program is made by
a QEP; or

(b) A plan established and maintained by a state, a political subdivision
thereof, or any agency or instrumentality thereof, for the benefit of its
employees and with total assets exceeding $5 million.

Individual Retirement Accounts

3. An IRA whose owner is a QEP under (a) above.

 

D-1



--------------------------------------------------------------------------------

Partnerships, Corporations and other Entities

4. Client meets the portfolio test of (a)(i) above AND is—

(a) A commodity pool, trust, insurance company separate account or bank
collective trust: (A) with total assets exceeding $5 million, (B) that was not
formed for the purpose of investing in the trading program, (C) whose decision
to invest in the trading program was directed by a QEP and (D) that has not used
more than 10% of the market value of its assets to invest in the trading program
and other commodity pools that are exempt under CFTC Rule 4.7. (If the entity
does not meet these tests, it may still qualify as a QEP under (h) below.);

(b) A corporation, a partnership, or a Massachusetts or similar business trust,
but which is not a commodity pool, that: (A) has total assets exceeding $5
million and (B) was not formed for the specific purpose of investing in the
trading program;

(c) An insurance company (as defined in §2(1) of the Securities Act) acting for
its own account or for the account of a QEP; an investment company registered
under the ICA, or a business development company as defined therein which was
not formed for the specific purpose of investing in the trading program; a bank
(as defined in §3(a)(2) of the Securities Act) or savings and loan or other
institution (as defined in §3(a)(5)(A) of the Securities Act) acting for its own
account or that of a QEP; or an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding $5 million; or

(d) A governmental entity (including the U.S., any state, or a non-U.S.
jurisdiction) or political subdivision thereof, or a multinational or
supranational entity, or any instrumentality, agency or department of any of the
foregoing, if authorized by law to invest in a commodity pool.

Investment Professionals

5. A CFTC-registered commodity pool operator or commodity trading advisor who:
(i) has been registered and active as such for two years or (ii) in the case of
a CPO operates pools with aggregate assets exceeding $5 million, or in the case
of a CTA advises accounts with aggregate assets deposited with futures
commission merchants exceeding $5 million.

6. A CFTC-registered futures commission merchant.

7. An SEC-registered broker or dealer.

Entities That Are Wholly-Owned by QEPs

8. An entity in which all the owners or participants are QEPs.

Non-United States Persons

9. An individual who is not a resident of the United States.

10. A corporation, partnership or other entity organized principally for passive
investment (such as a commodity pool or investment company) (i) that was not
formed for the principal purpose of enabling U.S. Persons to participate in the
trading program or in other commodity pools exempt under CFTC Rule 4.7; and
(ii) is 90% or more owned by Non-U.S. Persons and U.S. Persons that are QEPs.

 

D-2



--------------------------------------------------------------------------------

11. A corporation, partnership or other entity, other than a passive investment
entity as described immediately above, organized under the laws of, and with its
principal place of business in, a non-U.S. jurisdiction.

12. A pension plan for the employees, officers or principals of an entity
organized and with its principal place of business outside the U.S.

13. An estate or trust whose income is not subject to U.S. income tax,
regardless of source.

 

D-3



--------------------------------------------------------------------------------

APPENDIX E

EMPLOYEE BENEFIT PLANS.

A “Benefit Plan Investor” means, as defined in the Pension Protection Act of
2006 (“PPA 2006”), (i) any employee benefit plan subject to Part 4 of Title I of
the Employee Retirement Income Security Act of 1974 (“ERISA”) (regarding
fiduciary responsibility), (ii) any plan to which Section 4975 of the Internal
Revenue Code of 1986 (the “Code”) applies (including Individual Retirement
Accounts, i.e. IRAs) and (iii) any entity whose underlying assets include plan
assets by reason of a plan’s investment in such entity. For purposes of
(iii) above, an entity’s underlying assets will include plan assets if
immediately after the most recent acquisition or disposition of any equity
interest in such entity, 25% or more of a class of such entity’s “equity
interests” are owned by Benefit Plan Investors and such “equity interests” are
not “publicly-offered securities” (as the terms “equity interests” and
“publicly-offered securities” are used in Department of Labor (“DOL”) Regulation
29 CFR §2510.3-101 and as subsequently modified by PPA 2006); provided that an
entity which is primarily engaged, directly or through a majority owned
subsidiary or subsidiaries, in the production or sale of a product or service
other than the investment of capital shall not be considered a “Benefit Plan
Investor.” “Benefit Plan Investors” include, by way of example and not of
limitation, corporate pension and profit sharing plans, “simplified employee
pension plans,” Keogh plans for self-employed individuals (including partners),
individual retirement accounts, and certain bank commingled trust Clients, or
insurance company separate accounts, for such plans and accounts.
Notwithstanding anything herein to the contrary, whether an entity is a “Benefit
Plan Investor” shall be determined under the rules set forth in DOL Regulation
29 CFR §2510.3-101, but only to the extent such regulations are not inconsistent
with PPA 2006 and only until such time as the DOL issues new regulations
consistent with PPA 2006, at which time, such superseding regulations shall
control the determination of Benefit Plan Investor.

 

E-1



--------------------------------------------------------------------------------

APPENDIX F

ADVISOR’S COMPENSATION EXAMPLE

 

January:    100,000,000   

(i) Trading Level, beginning of January

1,540,000   

(ii) Net Realized Profit (Loss)

(403,000)   

(iii) Net Change in Unrealized Profit (Loss) 0+(403,000)

1,812   

(iv) Interest Earned

(503,000)   

(v) Brokerage Commissions and Transaction Expenses

     100,635,812    0.1667%   

Annual Management Fee ( 1/12 of 2%)

     167,726   

Management Fee, January due 20th Business Day After January Month End

     1,540,000   

(i) Net Realized Profit (Loss)

(403,000)   

(ii) Net Change in Unrealized Profit (Loss) 0+(403,000)

1,812   

(iii) Interest Earned

(167,726)   

(iv) Management Fee, January

(503,000)   

(v) Brokerage Commissions and Transaction Expenses

     468,086   

Net Trading Profits, January

     February:    100,000,000   

(i) Trading Level, beginning of February

3,480,000   

(ii) Net Realized Profit (Loss)

809,000   

(iii) Net Change in Unrealized Profit (Loss) 403,000+406,000

1,776   

(iv) Interest Earned

(657,000)   

(v) Brokerage Commissions and Transaction Expenses

     103,633,776    0.1667%   

Annual Management Fee ( 1/12 of 2%)

     172,723   

Management Fee, February due 20th Business Day After February Month End

     3,480,000   

(i) Net Realized Profit (Loss)

809,000   

(ii) Net Change in Unrealized Profit (Loss) 403,000+406,000

1,776   

(iii) Interest Earned

(172,723)   

(iv) Management Fee, February

(657,000)   

(v) Brokerage Commissions and Transaction Expenses

     3,461,053   

Net Trading Profits, February

    

 

F-1



--------------------------------------------------------------------------------

March:

**Effective March 1, Trading Level reduced to $70 million

30,000,000    Decrease in Trading Level 100,000,000    Former Trading Level     
30%    Percent of Reduction in Trading Level 3,929,139    Net Trading Profits
(Losses), Quarter-to-date      1,178,742    Portion of Net Trading Profits that
Incentive Fees become payable 25%    Incentive Fee Percent      294,685   
Incentive Fee due to Trading Level Reduction, payable March 20th      70,000,000
   (i) Trading Level, beginning of March 2,480,000    (ii) Net Realized Profit
(Loss) (340,000)    (iii) Net Change in Unrealized Profit (Loss)
(406,000)+66,000 1,492    (iv) Interest Earned (341,000)    (v) Brokerage
Commissions and Transaction Expenses      71,800,492    0.1667%    Annual
Management Fee ( 1/12 of 2%)      119,667    Management Fee, March due 20th
Business Day After March Month End      2,480,000    (i) Net Realized Profit
(Loss) (340,000)    (ii) Net Change in Unrealized Profit (Loss) (406,000)+66,000
1,492    (iii) Interest Earned (119,667)    (iv) Management Fee, March (341,000)
   (v) Brokerage Commissions and Transaction Expenses      1,680,825    Net
Trading Profits, March      468,086    Net Trading Profits, January 3,461,053   
Net Trading Profits, February (1,178,742)    Less: Net Trading Profits
attributable to Trading Level Reduction 1,680,825    Net Trading Profits, March
     4,431,222    Net Trading Profits, Quarter 1 25%    Incentive Fee Percent  
   1,107,805    Incentive Fee, due 20th Business Day After March Month End     

April:

   70,000,000    (i) Trading Level, beginning of April (3,506,000)    (ii) Net
Realized Profit (Loss) 604,000    (iii) Net Change in Unrealized Profit (Loss)
(66,000)+670,000 650    (iv) Interest Earned (280,000)    (v) Brokerage
Commissions and Transaction Expenses      66,818,650    0.1667%    Annual
Management Fee ( 1/12 of 2%)      111,364    Management Fee, April due 20th
Business Day After April Month End      (3,506,000)    (i) Net Realized Profit
(Loss) 604,000    (ii) Net Change in Unrealized Profit (Loss) (66,000)+670,000
650    (iii) Interest Earned (111,364)    (iv) Management Fee, April (280,000)
   (v) Brokerage Commissions and Transaction Expenses      (3,292,714)    Net
Trading Profits (Losses), April     

 

F-2



--------------------------------------------------------------------------------

May:

70,000,000    (i) Trading Level, beginning of May 85,000    (ii) Net Realized
Profit (Loss) (605,000)    (iii) Net Change in Unrealized Profit (Loss)
(670,000)+65,000 45    (iv) Interest Earned (357,000)    (v) Brokerage
Commissions and Transaction Expenses      69,123,045    0.1667%    Annual
Management Fee ( 1/12 of 2%)      115,205    Management Fee, May due 20th
Business Day After May Month End      85,000    (i) Net Realized Profit (Loss)
(605,000)    (ii) Net Change in Unrealized Profit (Loss) (670,000)+65,000 45   
(iii) Interest Earned (115,205)    (iv) Management Fee, May (357,000)    (v)
Brokerage Commissions and Transaction Expenses      (992,160)    Net Trading
Profits (Losses), May     

June:

**Effective June 1, Trading Level reduced to $40 million

30,000,000    Decrease in Trading Level 70,000,000    Former Trading Level     
43%    Percent of Reduction in Trading Level (4,284,874)    Net Trading Profits
(Losses), Quarter-to-date      (1,836,375)    Reduction of Cumulative New Net
Trading Losses      40,000,000    (i) Trading Level, beginning of June 419,000
   (ii) Net Realized Profit (Loss) 65,000    (iii) Net Change in Unrealized
Profit (Loss) (65,000)+130,000 —      (iv) Interest Earned (261,000)    (v)
Brokerage Commissions and Transaction Expenses      40,223,000    0.1667%   
Annual Management Fee ( 1/12 of 2%)      67,038    Management Fee, June due 20th
Business Day After June Month End      419,000    (i) Net Realized Profit (Loss)
65,000    (ii) Net Change in Unrealized Profit (Loss) (65,000)+130,000 —     
(iii) Interest Earned (67,038)    (iv) Management Fee, June (261,000)    (v)
Brokerage Commissions and Transaction Expenses      155,962    Net Trading
Profits, June      (3,292,714)    Net Trading Profits (Losses), April (992,160)
   Net Trading Profits (Losses), May 1,836,375    Reduction of Cumulative Net
Trading Losses attributable to Trading Level Reduction 155,962    Net Trading
Profits, June      (2,292,538)    Net Trading Losses, Quarter 2 (will be carried
forward to Quarter 3)     

No incentive fee is due for Quarter 2 as Account does not have Net Trading
Profits.

 

F-3



--------------------------------------------------------------------------------

APPENDIX G

Permitted Counterparties

Crabel Capital Management, LLC

Broker List

as of 6/26/2009

 

FUTURES

  

CURRENCIES

  

EQUITIES

Barclays    Bank of America    Morgan Stanley Newedge    Deutsche Bank    CSFB
Morgan Stanley    Dresdner    Edge Credit Suisse    Goldman Sachs    Citigroup
Goldman Sachs    J.P. Morgan/Chase    JP Morgan    Morgan Stanley    EDF Man   
Royal Bank of Scotland    HSBC    UBS Warburg    Kyte Trading    FX All   
Sempra Metals    Hot Spot    UBS    Lava    Dresdner    Bloomberg    Standard
Bank Group    EBS    Citigroup    Standard Charter    D.T. Trading    Citibank
   Chicago Futures Group    Standard Bank Group    Delco    BNP Paribas    FIMAT
   Newedge    Great Lakes Metals    ABN Amro    HGT Trading    AIG Trading   
Hudson River Futures    Bank Julius Baer    ICAP United    Bank of Montreal   
Integrity Energy    Barclays    J&J    Canadian Imperial Bank of Commerce    JDK
Hughes    Credit Agricole Indosuez    Lawrence/Bonfitto    Credit Suisse    LTL
   EDF Man    MC Trading    Fimat    Mercury Trading    HSBC    Mick Energies   
Peregrine Financial Group    MK Brokerage    Prudential-Bache    Natural Futures
   Royal Bank of Canada    Paragon    Societe Generale    Pell    State Street
Bank and Trust Co.    Pico    Toronto-Dominion Securities    Precision Trading
   Westpac    Prudential Proprietary Desk    Currenex    PVM       R.J. O’Brien
      Rafferty Associates       Refco       Sabin Metals      

 

G-1



--------------------------------------------------------------------------------

FUTURES

  

CURRENCIES

  

EQUITIES

Skip Commodity Corp.       TFS       TradePipe Client Services Desk      
Vantage       W.P. Trading       William J. O’Reilly Inc.      

over 99% of our volume is through highlighted providers

 

G-2